Order filed August 4, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00086-CV
                                  ____________

                       CITY OF HOUSTON, Appellant

                                        V.

                  CHRISTYN BRECKENRIDGE, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-22876

                                   ORDER

      The clerk’s record was filed February 24, 2021. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Exhibit G (a video deposition of City
employee Patrick Riley) to Plaintiff’s Response in Opposition to Defendant’s
Motion for Summary Judgment.

      The Harris County District Court Clerk is directed to file a supplemental
clerk’s record on or before August 11, 2022 containing the above listed item.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Wise, Jewell, and Hassan.